DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
2.	Claims 8, 19 and 20 are objected to because of the following informalities: 
claim 8, line 3, recites: “the comprising” which lacks an antecedent basis and which should be “each multilayer conductive line of the plurality of multilayer conductive lines comprising”.  It is noted that the specification of the instant application (paragraph [0057]) has the same informality.
	claim 19 recites: “the ferromagnetic conductor” which lacks an antecedent basis and which should be “the ferromagnetic material”.
	claim 20 recites: “the ferromagnetic conductor” which lacks an antecedent basis and which should be “the ferromagnetic material”.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




3.	Claims 1, 3, 4, 6, 15, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeno et al. U.S. Patent Application Publication 2012/0217476 A1 (the ‘476 reference).
The reference discloses in Fig. 1 and related text a multilayer conductive line and method as claimed.
Referring to claim 1, the ‘476 reference discloses a multilayer conductive line, comprising: 
a dielectric layer (111/108, paragraph(s) [0046], [0049]); 
a Ta barrier layer (Ta electrode layer 114, para [51]) on the dielectric layer (111/108); and 
a superlattice (116) on the Ta barrier layer (114) including, 
a plurality of interleaved ferromagnetic (Co, para [52], Co is a known ferromagnetic material) and non-ferromagnetic material (nonmagnetic material, Pt, Pd, Ru, Rh, or Ir, para [52]).
Note that although the reference does not term multilayer structure comprising 114 and 116 a multilayer conductive line, the multilayer structure comprising conductive material 114 and 116, which is depicted as a line (see Fig. 1), can be termed a multilayer conductive line.  Note also that the reference does not label Ta electrode layer 114 a barrier layer, Ta layer can function as a barrier layer; see, for example, Gan et al. U.S. Patent Application Publication 20140015076, para [71] that Ta layer 105 functions as a barrier layer.
Referring to claim 15 and using the same reference characters, interpretations, and citations as detailed above for claim 1 where applicable, the reference discloses a method, comprising: 
forming a dielectric layer (111/108, Fig. 1); 
forming a Ta barrier layer (114) on the dielectric layer; and 
forming a superlattice on the Ta barrier layer including, 

Referring to claim 3, the reference further discloses that the superlattice (116) is a non-ferromagnetic metal/ferromagnetic metal superlattice (metal Pt, Pd, Ru, Rh, or Ir/ metal Co, para [52]). 
Referring to claims 4 and 18, the reference further discloses that the superlattice (116) is a metal/metal superlattice (metal Pt, Pd, Ru, Rh, or Ir/ metal Co, para [52]).
Referring to claims 6 and 20, the reference further discloses that the ferromagnetic material is a part of a magnetic domain wall memory and includes Co or Co, Fe, Pt, Pd, Ir, or Ru (paragraph(s) [0052]), meeting the claim limitation “Co, Fe, Ni, Pt, Pd, Ir, Gd, Mn or Ru”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 5 and 19 are rejected under 35 U.S.C. §103 as being unpatentable over Ikeno et al. U.S. Patent Application Publication 2012/0217476 A1 (the ‘476 reference) in view of Takahashi et al. U.S. Patent Application Publication 20120074511.
	Referring to claims 5 and 19, the ‘476 reference discloses the superlattice including the ferromagnetic material as detailed above for claims 1 and 15, but does not discloses that the ferromagnetic material includes an alloy of Co, Fe, Ni, Mn or Gd.  Instead, the reference discloses that the ferromagnetic material includes Co (para [52]).
	Takahashi, in disclosing a multilayer conductive line comprising a dielectric layer (67, Fig. 14), a Ta barrier layer (11, Fig. 1, para [37]) on the dielectric layer, and a superlattice 12 on the Ta barrier layer (11) and including a plurality of interleaved ferromagnetic and non-
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the reference’s ferromagnetic material utilizing an alloy of Ni or Fe.  One would have been motivated to make such a modification in view of the teachings in Takahashi that Co and alloy of Ni or Fe are art-recognized equivalents.

5.	Claim 17 is rejected under 35 U.S.C. §103 as being unpatentable over Ikeno et al. U.S. Patent Application Publication 2012/0217476 A1 (the ‘476 reference) in view of Atanakovic U.S. Patent Application Publication 20080295879.
	Referring to claim 17, the ‘476 reference discloses the superlattice as detailed above for claim 15, but does not discloses that the superlattice is a metal/dielectric superlattice.
	Atanakovic, in disclosing a superlattice, teaches that the superlattice is a metal/dielectric superlattice (metal/metal oxide superlattice, paragraph(s) [0070]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the reference’s superlattice utilizing metal/dielectric superlattice.  One would have been motivated to make such a modification in view of the teachings in Atanakovic that metal/dielectric superlattice is a known, available and suitable superlattice.

Allowable Subject Matter
6.	Claims 8-14, insofar as in compliance with the claim objections detailed above, are allowable over the prior art of record. 
	Claims 2, 7 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render 
Specifically, the best art of record discloses that multilayer conductive lines - the multilayer conductive lines including superlattice structures on a Ta barrier layer and each having a plurality of interleaved ferromagnetic and non-ferromagnetic material – are parts of magnetic tunnel junction (MTJ) structures, and MTJ structures are notoriously multilayer conductive lines formed on a substrate, then are etched, encapsulated, and connected to other circuitries, but not formed in trenches or vias (via holes). 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU TU V HO whose telephone number is (571)272-1778.  The examiner can normally be reached on Monday to Thursday 6:30 - 15:00, Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



03-15-2022
/TU-TU V HO/Primary Examiner, Art Unit 2818